DETAILED ACTION
In response to communication filed on 11 July 2022, claims 1, 3-9 and 11-16 are amended. Claims 17-20 are withdrawn. Claims 1-16 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments regarding claim objections have been considered and the objections have been withdrawn. 

Applicant’s arguments, see “Claim Rejections – 35 USC § 101”, filed 11 July 2022, have been carefully considered and based on the arguments, the rejections with respect to claims 9-16 has been withdrawn. 

Applicant’s arguments, see “Claim Rejections – 35 USC § 101”, filed 11 July 2022, have been carefully considered and based on the arguments, the rejections with respect to abstract idea rejection has been withdrawn.

Applicant’s arguments, see “Claims 1, 3, 5, 8-9, 11 and 13”, filed 11 July 2022, have been carefully considered but are not persuasive. 

APPLICANT’S ARGUMENT: Applicant argues that In contrast, Day teaches a "retrieval status" that may include "any data that may need to be retrieved in connection with the execution of a query, e.g., data from a database file, data from a database table, an index, a hash table, a temporary result set or file (e.g., a materialized view), etc." Day paragraph 0024. The retrieval status, however, does not calculate an execution time, but merely informs a "costing algorithm"
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Day reference teaches in [0006] that the cost of each plan represents the amount of resources expected to be utilized by the plan (typically expressed in the expected amount of time to execute), and as such, selecting the plan with the lowest cost typically results in the most efficient (and quickest) execution of a query. Thus, Day reference does include the execution time with respect to the cost. Therefore these arguments are not considered to be persuasive. 

All the other arguments are related to newly added limitations are addressed in the rejection below. 

Claim Interpretation
Claims 3 and 11 recite “using a virtual resource”. The claims do not recite functionality, but instead recites what the virtual resource is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-9, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2005/0091196 A1, hereinafter “Day”) in view of Li et al. (US 2007/0050328 A1, hereinafter “Li”).

Regarding claim 1, Day teaches
A computer-implemented method for improving performance of a database optimizer, comprising: (see Day, [0006] “a query optimizer typically creates multiple potential access plans… selecting the plan with the lowest cost typically results in the most efficient (and quickest) execution of a query”).  
calculating a first execution time for a database query executing through a first access path of a database system (see Day, [0006] “The cost of each plan represents the amount of resources expected to be utilized by the plan (typically expressed in the expected amount of time to execute), and as such, selecting the plan with the lowest cost typically results in the most efficient (and quickest) execution of a query”; [0042] “generating a plurality (N) of potential access plans” – plurality of access plans are generated; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 1] “generating an access plan for the database query, the access plan using at least one resource capable of being… estimating a cost for the access plan using the estimated percentage… wherein the resource is selected from the group consisting of a database file, a database table, an index, a temporary result set, a temporary file, and a hash table”) by accessing an index of the database system and database tables of the database system asynchronously; (see Day, [0025] “data that may need to be retrieved in connection with the execution of a query, e.g., data from a database file, data from a database table, an index, a hash table”; [claim 4] “wherein the resource is selected from the group consisting of a database file, a database table, an index, a temporary result set, a temporary file, a hash table, and combinations thereof”). 
generating a second access path; (see Day, [0042] “generating a plurality (N) of potential access plans” - plurality of access plans are generated; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 2] “generating a second access plan for the database query”).
a second execution time for the database query executing through the second access path; (see Day, [0006] “The cost of each plan represents the amount of resources expected to be utilized by the plan (typically expressed in the expected amount of time to execute), and as such, selecting the plan with the lowest cost typically results in the most efficient (and quickest) execution of a query”; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 2] “generating a second access plan for the database query and estimating a cost for the second access plan”).
determining that the second execution time is less than the first execution time; and (see Day, [0044] “Once each potential access plan has been costed, block 64 passes control to block 74 to select the minimum cost access plan for implementing the query”; [claim 2] “comparing the estimated costs for the first and second access plan… if the estimated cost therefor is less than that of the second access plan”).
responsive to determining that the second execution time is less than the first execution time, implementing the minimum cost query (see Day, [0044] “Once each potential access plan has been costed, block 64 passes control to block 74 to select the minimum cost access plan for implementing the query”. The access plan is then passed to database engine 44 for execution”; [claim 2] “comparing the estimated costs for the first and second access plan… if the estimated cost therefor is less than that of the second access plan”) the second access path (see Day, [0042] “generating a plurality (N) of potential access plans” - plurality of access plans are generated; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 2] “generating a second access plan for the database query”). 
Day does not explicitly teach simulating a second execution time; sending the second access path to the database optimizer.
However, Li discloses calculating cost estimates associated with the alternative query plans and teaches
simulating query fragment costs based on query fragment plans (see Li, [0041] “the simulator 300 can calculate second query fragment cost estimates 355 for processing each of the query fragment plans 352 and store those second query fragment cost estimates 355 in the calibrator 250 memory 350”; [0032] “records the response time (i.e., the actual query fragment cost) for processing each query fragment”). 
sending the query fragment plan to the database optimizer (Li, [0030] “During optimization, the query information integrator 108/query optimizer 125 can push down to the meta-wrapper 108 query fragments that involve a logical domain… The meta-wrapper 108 then sends the query fragment from the information integrator 106/optimizer 125 (after schema translation) to the wrappers 120-122 for the actual data sources/replicas, and gets a query fragment plan over each of them. The meta-wrapper 108 then generates multiple composite query plans by combining the query fragment plans returned from the data sources/replicas and the optimizer 125 selects the lowest cost plan”; [0032] “after the information integrator 108 receives all query fragments that can be executed at the remote data sources 120-122 as well as their estimated costs, a query optimizer 125 (e.g., an optimizer 125 that is integral with or separate from the information integrator 106) performs global optimization and the query is processed accordingly”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of simulating query costs and sending information to the database optimizer as being disclosed and taught by Li in the system taught by Day to yield the predictable results of  providing an improved federated information system for optimizing query processing (see Grabs, [0034] “provide an improved federated information system for optimizing query processing. The system may be used to identify alternative query plans and to calculate cost estimates associated with the alternative query plans, based not only on database statistics and query statements but also based on workload and processing latencies associated with specific data source and with the federated information system as a whole. In addition the calculated cost estimates may also factor in data source availability and reliability”).
Claim 9 incorporates substantively all the limitations of claim 1 in a computer product form (see Day, [0015] “The invention addresses these and other problems associated with the prior art by providing an apparatus, program product”; [0035] “Program code typically comprises one or more instructions that are resident at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause that computer to perform the steps”) and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Day and Li teaches
further comprising collecting system performance factors to determine features (see Day, [0043] “For each such plan, control passes to block 66 to calculate the processor (CPU) cost for the plan, using any number of conventional algorithms. Control then passes to block 68 to calculate the input/output (IO) costs for the resources used by the access plan”) for the second access path (see Day, [0042] “generating a plurality (N) of potential access plans” - plurality of access plans are generated; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 2] “generating a second access plan for the database query”). 
Claim 13 incorporates substantively all the limitations of claim 5 in a computer product form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Day and Li teaches
wherein simulating (see Li, [0041] “the simulator 300 can calculate second query fragment cost estimates 355 for processing each of the query fragment plans 352 and store those second query fragment cost estimates 355 in the calibrator 250 memory 350”) the second execution time for the database query through the second access path comprises (see Day, [0006] “The cost of each plan represents the amount of resources expected to be utilized by the plan (typically expressed in the expected amount of time to execute), and as such, selecting the plan with the lowest cost typically results in the most efficient (and quickest) execution of a query”; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 2] “generating a second access plan for the database query and estimating a cost for the second access plan”) accessing the index of the database system and the database tables of the database system asynchronously (see Day, [0025] “data that may need to be retrieved in connection with the execution of a query, e.g., data from a database file, data from a database table, an index, a hash table”; [claim 4] “wherein the resource is selected from the group consisting of a database file, a database table, an index, a temporary result set, a temporary file, a hash table, and combinations thereof”). The motivation for the proposed combination is maintained. 
Claim 15 incorporates substantively all the limitations of claim 7 in a computer product form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Day and Li teaches
wherein the database query comprises a Structured Query Language (SQL) query (see Day, [0038] “a database query 46, which in the illustrated embodiment, is provided in the form of an SQL statement”).
Claim 16 incorporates substantively all the limitations of claim 8 in a computer product form and is rejected under the same rationale.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Day and Li in view of Gupta et al. (US 2010/0114865 A1, hereinafter “Gupta”) further in view of Lu et al. (US 2010/0094835 A1, hereinafter “Lu”).

Regarding claim 2, the proposed combination of Day and Li teaches
receiving a new database query task; (see Day, [0038] “receives from a user (or more typically, an application executed by that user) a database query”). 
generating a first factor range vector (see Day, [0051] “reducing that calculated cost based upon the retrieval status of the resource… applying one scaling factor reflective of the time required to access the data when resident in working memory to that percentage”) for the first access path, (see Day, [0006] “The cost of each plan represents the amount of resources expected to be utilized by the plan (typically expressed in the expected amount of time to execute), and as such, selecting the plan with the lowest cost typically results in the most efficient (and quickest) execution of a query”; [0042] “generating a plurality (N) of potential access plans” – plurality of access plans are generated; [claim 1] “generating an access plan for the database query, the access plan using at least one resource capable of being… estimating a cost for the access plan using the estimated percentage”) a second factor range vector (see Day, [0051] “applying a second factor representative of the time required to access data when not resident in working memory to the remaining percentage”) for the second access path, and… (see Day, [0042] “generating a plurality (N) of potential access plans” - plurality of access plans are generated; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 2] “generating a second access plan for the database query”) the new database query task; (see Day, [0038] “receives from a user (or more typically, an application executed by that user) a database query”).
the first factor range vector; (see Day, [0051] “reducing that calculated cost based upon the retrieval status of the resource… applying one scaling factor reflective of the time required to access the data when resident in working memory to that percentage”).
the second factor range vector; (see Day, [0051] “reducing that calculated cost based upon the retrieval status of the resource… applying one scaling factor reflective of the time required to access the data when resident in working memory to that percentage”).
sending a selection to the database optimizer, wherein the selection is (see Day, [0056] “returns an appropriate response to the query optimizer”).
The proposed combination of Day and Li does not explicitly teach a new factor range vector for the new database query task; calculating a first similarity value between the new factor range vector and the first factor range value; calculating a second similarity value between the new factor range vector and the second factor range vector; the selection is a large similarity value selected from the group consisting of: the first similarity value and the second similarity value. 
However, Gupta discloses predicting query execution and also teaches
a new factor range vector for (see Gupta, [0027] “represent the information about each query available before running it as a vector of "query plan features"”). 
calculating a first similarity value between the new factor range vector and query performance vector (see Gupta, [0027] “define the similarity between any pair of query plan vectors and any pair of query performance vectors (i.e., define the kernel functions)” – plurality of similarities are defined).
calculating a second similarity value between the new factor range vector and a different query performance vector (see Gupta, [0027] “define the similarity between any pair of query plan vectors and any pair of query performance vectors (i.e., define the kernel functions)” – plurality of similarities are defined).
the first similarity value and the second similarity value (see Gupta, [0027] “define the similarity between any pair of query plan vectors and any pair of query performance vectors (i.e., define the kernel functions)” – plurality of similarities are defined). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining factor range vectors and similarities between them as being disclosed and taught by Gupta in the system taught by the proposed combination of Day and Li to yield the predictable results of improving the performance of executing the workload on the database system (see Gupta, [0075] “Given a workload and a database system configuration, embodiments characterize how queries will interact when executing simultaneously and improve the performance of executing the workload on the database system configuration”).
The proposed combination of Day, Li and Gupta does not explicitly teach the selection is a large similarity value selected from the group consisting of: the first similarity value and the second similarity value. 
However, Lu discloses query concepts identification and also teaches
selecting a larger similarity value selected from the group consisting of: (see Lu, [0039] “the similarity scores for all phrase pairs… highest similarity values are selected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of selecting a larger similarity value as being disclosed and taught by Lu in the system taught by the proposed combination of Day, Li and Gupta to yield the predictable results of facilitating search engines to determine relevant documents that improve the user experience (see Lu, [0002] “new techniques for determining relevant documents may improve the user experience. Search engines that enable computer users to obtain references to web pages that contain one or more specified words are now commonplace”).
Claim 10 incorporates substantively all the limitations of claim 2 in a computer product form and is rejected under the same rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Day and Li in view of Divoux (US 2011/0004878 A1, hereinafter “Divoux”).

Regarding claim 3, the proposed combination of Day and Li teaches
wherein simulating (see Li, [0041] “the simulator 300 can calculate second query fragment cost estimates 355 for processing each of the query fragment plans 352 and store those second query fragment cost estimates 355 in the calibrator 250 memory 350”; [0035] “a simulator 300 (i.e., a simulation of the federated information system 100) adapted to analyze those queries and feed to the federated information system 100 a query processing plan that is the best fit based on workload at either a query plan or query fragment plan-level”) the second access path comprises… (see Day, [0042] “generating a plurality (N) of potential access plans” - plurality of access plans are generated; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 2] “generating a second access plan for the database query”) the database query in the database system (see Day, [0025] “determine a retrieval status of one or more resources utilized during execution of a database query”; [0033] “a database management system (DBMS) may be resident in memory”).
The proposed combination of Day and Li does not explicitly teach using a virtual resource to simulate access to the database query in the database system. 
However, Divoux discloses dynamically determining to execute a virtual machine and also teaches
using a virtual resource to simulate access to system resources such as a registry database (see Divoux, [0341] “can provide virtual resources to operating systems 3230 or control programs 3220 executing on virtual machines 3232 in any manner that simulates the operating systems 3230 or control programs 3220 having direct access to system resources”; [0248] “When an application requests enumeration of a native resource, such as a portion of the file system or registry database, a virtualized enumeration is constructed by first enumerating the "system-scoped" instance of the native resource”’; [0370] “The execution manager 2018 can, in some embodiments, include a database… the computing resources available on a local computing machine or remote computing machine; the computing resources available to a particular user; the type of available computing resources”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of virtual resources being utilized to simulate access as being disclosed and taught by Divoux in the system taught by the proposed combination of Day and Li to yield the predictable results of effectively creating virtual machine platforms (see Divoux, [0341] “simulates the operating systems 3230 or control programs 3220 having direct access to system  resources… executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Day, Li, Gupta and Liu in view of Divoux (US 2011/0004878 A1, hereinafter “Divoux”).

Regarding claim 11, the proposed combination of Day, Li, Gupta and Liu teaches
wherein generating the second access path comprises… (see Day, [0042] “generating a plurality (N) of potential access plans” - plurality of access plans are generated) the database query in the database system (see Day, [0025] “determine a retrieval status of one or more resources utilized during execution of a database query”; [0033] “a database management system (DBMS) may be resident in memory”).
The proposed combination of Day, Li, Gupta and Liu does not explicitly teach using a virtual resource to simulate access to the database query in the database system. 
However, Divoux discloses dynamically determining to execute a virtual machine and also teaches
using a virtual resource to simulate access to system resources such as a registry database (see Divoux, [0341] “can provide virtual resources to operating systems 3230 or control programs 3220 executing on virtual machines 3232 in any manner that simulates the operating systems 3230 or control programs 3220 having direct access to system resources”; [0248] “When an application requests enumeration of a native resource, such as a portion of the file system or registry database, a virtualized enumeration is constructed by first enumerating the "system-scoped" instance of the native resource”’; [0370] “The execution manager 2018 can, in some embodiments, include a database… the computing resources available on a local computing machine or remote computing machine; the computing resources available to a particular user; the type of available computing resources”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of virtual resources being utilized to simulate access as being disclosed and taught by Divoux in the system taught by the proposed combination of Day, Li, Gupta and Liu to yield the predictable results of effectively creating virtual machine platforms (see Divoux, [0341] “simulates the operating systems 3230 or control programs 3220 having direct access to system  resources… executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server”).

Claims 4, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Day and Li in view of Feng et al. (US 9,436,735 B1, hereinafter “Feng”).

Regarding claim 4, the proposed combination of Day and Li teaches
wherein calculating the first execution time of the database query comprises (see Day, [0006] “The cost of each plan represents the amount of resources expected to be utilized by the plan (typically expressed in the expected amount of time to execute), and as such, selecting the plan with the lowest cost typically results in the most efficient (and quickest) execution of a query”; [0042] “generating a plurality (N) of potential access plans” – plurality of access plans are generated; [0043] “a costing algorithm is executed to calculate the estimated cost of each access plan”; [claim 1] “generating an access plan for the database query, the access plan using at least one resource capable of being… estimating a cost for the access plan using the estimated percentage… wherein the resource is selected from the group consisting of a database file, a database table, an index, a temporary result set, a temporary file, and a hash table”).
The proposed combination of Day and Li does not explicitly teach computing a filter factor value by accessing real data in the database system. 
However, Feng discloses access path optimization and also teaches
	computing a filter factor value by accessing real data in the database system (see Feng, [col6 line56 col7 line26] “by applying statistics and a filter factor based on the statistics to the base cost, page cost, scan cost, and row cost associated with query 116… evaluates one or more additional factors that may impact the overall cost associated with query 116… when accessing external memory, such as database 122”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of filter factor as being disclosed and taught by Feng in the system taught by the proposed combination of Day and Li to yield the predictable results of effectively calculating costs associated with the access paths (see Feng, [col6 lines49-53] “access path optimizer program 200 calculates so the cost associated with the access paths. Cost algorithms estimate the total cost (e.g., estimated resource usage) that executing query 116 will take by evaluating the steps of query”).

Regarding claim 6, the proposed combination of Day and Li teaches
wherein the system performance factors comprise (see Day, [0043] “For each such plan, control passes to block 66 to calculate the processor (CPU) cost for the plan, using any number of conventional algorithms. Control then passes to block 68 to calculate the input/output (IO) costs for the resources used by the access plan”) a selection from the group consisting of: (see Day, [0044] “to select the minimum cost access plan for implementing the query”).
The proposed combination of Day and Li does not explicitly teach a real-time table cardinality, a real-time column cardinality, a filter factor, a buffer pool hit ratio, and a prefetch efficiency. 
However, Feng discloses access path optimization and also teaches
a real-time table cardinality, a real-time column cardinality, (see Feng, [col1 lines61-64] “determine the cost of query plans by using a mathematical model of query execution costs that rely on estimates of the cardinality or number of tuples ( e.g., number of elements of the set) flowing through each edge in a query plan”) a filter factor, (see Feng, [col6 lines56-57] “a filter factor based on the statistics”) a buffer pool hit ratio, and (see Feng, [col6 line26] “buffer pool usage”) a prefetch efficiency (see Feng, [col7 lines21-24] “a prefetch of the pages in the listed order to improve the estimated runtime. Prefetch is a technique that access path optimizer program 200 employs to speed up the execution of query 116 by reducing the wait states”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of filter factor as being disclosed and taught by Feng in the system taught by the proposed combination of Day and Li to yield the predictable results of effectively calculating costs associated with the access paths (see Feng, [col6 lines49-53] “access path optimizer program 200 calculates so the cost associated with the access paths. Cost algorithms estimate the total cost (e.g., estimated resource usage) that executing query 116 will take by evaluating the steps of query”).
Claim 14 incorporates substantively all the limitations of claim 6 in a computer product form and is rejected under the same rationale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Day, Li, Gupta and Liu in view of Feng et al. (US 9,436,735 B1, hereinafter “Feng”).

Claim 12 incorporates substantively all the limitations of claim 4 in a computer product form and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156